Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 1 of 30 PageID 126




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    (Orlando Division)
                           Case Number: 6:20-CV-00156-CEM-GJK

    JOHN DEATHERAGE,

           Plaintiff,

    v.

    EXPERIAN INFORMATION
    SOLUTIONS, INC.,

           Defendants.

                   EXPERIAN INFORMATION SOLUTIONS, INC.’S
                 AMENDED ANSWER AND AFFIRMATIVE DEFENSES

          COMES NOW Defendant Experian Information Solutions, Inc. (“Experian”), by

   and through its undersigned counsel, and answers Plaintiff John Deatherage’s (“Plaintiff”)

   Complaint (the “Complaint”) as follows.

          By adopting the headings set forth in the Complaint for organizational purposes

   only, Experian does not admit any of the allegations set forth therein.

                           PRELIMINARY STATEMENT: FCRA

          1.      In response to paragraph 1 of the Complaint, Experian states that Plaintiff

   purports to cite to the Fair Credit Reporting Act (“FCRA”) 15 U.S.C. §§ 1681 et seq.,

   which statements are not subject to denial or admission. To the extent a response is

   deemed required, Experian denies any allegations inconsistent with the FCRA and

   Experian denies that it violated the FCRA

          2.      In response to paragraph 2 of the Complaint, Experian states that Plaintiff

   purports to cite to the FCRA, which statements are not subject to denial or admission. To
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 2 of 30 PageID 127




   the extent a response is deemed required, Experian denies any allegations inconsistent

   with the FCRA and Experian denies that it violated the FCRA.

          3.      In response to paragraph 3 of the Complaint, Experian states that Plaintiff

   purports to cite to cases interpreting the FCRA, which statements are not subject to denial

   or admission. To the extent a response is deemed required, Experian denies any

   allegations inconsistent with the FCRA and Experian denies that it violated the FCRA.

          4.      In response to paragraph 4 of the Complaint, Experian states that Plaintiff

   purports to cite to a 2015 settlement agreement signed between the New York Attorney

   General’s Office and the CRAs, which statements are not subject to denial or admission.

   To the extent a response is deemed required, Experian denies any allegations inconsistent

   with the alleged settlement agreement and Experian denies that it violated the FCRA.

          5.      In response to paragraph 5 of the Complaint, Experian admits that Plaintiff

   has alleged standing based on the Fair Credit Reporting Act. As for the remaining

   allegations in paragraph 5 of the Complaint, Experian states that they are legal

   conclusions, which are not subject to denial or admission. To the extent a response is

   deemed required, Experian denies the remaining allegations in paragraph 5 of the

   Complaint and specifically denies Plaintiff is entitled to damages or any other relief

   whatsoever from Experian and denies that Experian has violated the FCRA.

                                    Jurisdiction and Venue

          6.      In response to paragraph 6 of the Complaint, Experian admits that Plaintiff

   has alleged jurisdiction based on the Fair Credit Reporting Act, 15 U.S.C. § 1681p and 28

   U.S.C. § 1331. As for the remaining allegations in paragraph 6 of the Complaint,
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 3 of 30 PageID 128




   Experian states that they are legal conclusions, which are not subject to denial or

   admission. To the extent a response is deemed required, Experian denies the remaining

   allegations in paragraph 6 of the Complaint and specifically denies that it violated the

   FCRA.

           7.     In response to paragraph 7 of the Complaint, Experian admits that Plaintiff

   has alleged that venue is proper pursuant to 28 U.S.C. § 1391(b)(1). Experian denies that

   it has harmed Plaintiff. Experian admits that it is qualified to conduct business and does

   conduct business in the State of Florida. As to the remaining allegations of paragraph 7

   of the Complaint, Experian does not have knowledge or information sufficient to form a

   belief as to the truth of those allegations and, on that basis, denies, generally and

   specifically, each and every remaining allegation contained therein.

           8.     In response to paragraph 8 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of whether Plaintiff

   “attempted to mitigate damages” and therefore denies that allegation in paragraph 8.

   Experian further admits that it received correspondence from Plaintiff. Except as

   specifically admitted, Experian denies the remaining allegations contained in paragraph 8

   of the Complaint.

                                              Parties

           9.     In response to paragraph 9 of the Complaint, Experian admits that Plaintiff

   purports to be a person and consumer as defined by 15 U.S.C.§ 1681a(b) and §1681a(c).

   Except as specifically admitted, Experian is without knowledge or information sufficient

   to form a belief as to the truth of the allegations contained in paragraph 9 of the
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 4 of 30 PageID 129




   Complaint and, on that basis, denies, generally and specifically, each and every

   remaining allegation contained therein.

          10.     In response to paragraph 10 of the Complaint, Experian admits that it is an

   Ohio corporation with its principal place of business in Costa Mesa, California.

          11.     In response to paragraph 11 of the Complaint, Experian admits that its

   registered agent in Florida is CT Corporation System.

          12.     In response to paragraph 12 of the Complaint, Experian admits that it is a

   consumer reporting agency as defined by 15 U.S.C. § 1681a(f). Experian further admits

   that it is a nationwide consumer reporting agency as defined by 15 U.S.C. §1681a(p).

   Experian also admits that it is a person as defined by 15 U.S.C. §1681a(b).

          13.     In response to paragraph 13 of the Complaint, Experian admits that it

   issues consumer reports as defined by 15 U.S.C. § 1681a(d).

          14.     In response to paragraph 14 of the Complaint, Experian admits that

   Experian Holdings, Inc. is a holding company, and a parent company of Experian, whose

   ultimate parent is Experian plc. Experian plc indirectly owns 100 percent of Experian.

   Except as specifically admitted, Experian denies, generally and specifically, each and

   every remaining allegation contained in paragraph 14 of the Complaint.

          15.     In response to paragraph 15 of the Complaint, Experian admits that

   Experian plc is the ultimate parent company of Experian.

          16.     In response to paragraph 16 of the Complaint, Experian admits that it does

   not specifically identify “Experian Holdings, Inc.” in all of its corporate disclosure

   statements. Instead, in compliance with Fed. R. Civ. P. 7.1(a)(1) and this Court’s
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 5 of 30 PageID 130




   Interested Persons Order (ECF No. 4), which requires Experian to identify each

   “corporation that has or may have an interest in the outcome of this action,” Experian

   properly identifies Experian plc as its ultimate parent. This disclosure enables the Court

   to “identify parties and interested corporations in which any assigned judge may be a

   shareholder,” (ECF No. 4), and to make a “properly informed disqualification decision[s]

   in situations that call for automatic disqualification” as contemplated by Fed. R. Civ. P.

   7.1. See Fed. R. Civ. P. 7.1, advisory committee's note to 2002 amendments. Except as

   specifically admitted, Experian denies, generally and specifically, each and every

   remaining allegation contained in paragraph 16 of the Complaint.

                                      Factual Allegations

          17.     Experian incorporates by reference its responses to all of the above

   paragraphs as though fully stated herein with the same force and effect as if the same

   were set forth at length herein.

          18.     In response to paragraph 18 of the Complaint, Experian admits that it

   received correspondence from Plaintiff on or about August 12, 2019, requesting a copy of

   his consumer disclosure and that Experian sent Plaintiff his consumer disclosure on or

   about August 19, 2019. Except as specifically admitted, Experian denies, generally and

   specifically, each and every remaining allegation contained in paragraph 18 of the

   Complaint.

          19.     In response to paragraph 19 of the Complaint, Experian admits that it sent

   Plaintiff his consumer disclosure on or about August 19, 2019, which speaks for itself.
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 6 of 30 PageID 131




   Except as specifically admitted, Experian denies, generally and specifically, each and

   every remaining allegation contained in paragraph 19 of the Complaint.

          20.     In response to paragraph 20 of the Complaint, Experian admits that it sent

   Plaintiff his consumer disclosure on or about August 19, 2019, which speaks for itself.

   Except as specifically admitted, Experian denies, generally and specifically, each and

   every remaining allegation contained in paragraph 20 of the Complaint.

          21.     In response to paragraph 21 of the Complaint, Experian denies that it

   violated the FCRA. As to the remaining allegations of paragraph 21 of the Complaint,

   Experian is without knowledge or information sufficient to form a belief as to the truth of

   those allegations and, on that basis, denies, generally and specifically, each and every

   remaining allegation contained therein.

          22.     In response to paragraph 22 of the Complaint, Experian admits that it sent

   Plaintiff his consumer disclosure on or about August 19, 2019, which speaks for itself.

   Except as specifically admitted, Experian denies, generally and specifically, each and

   every remaining allegation contained in paragraph 22 of the Complaint.

          23.     In response to paragraph 23 of the Complaint, Experian denies that it

   violated the FCRA. As to the remaining allegations of paragraph 23 of the Complaint,

   Experian is without knowledge or information sufficient to form a belief as to the truth of

   those allegations and, on that basis, denies, generally and specifically, each and every

   remaining allegation contained therein.

          24.     In response to paragraph 24 of the Complaint, Experian denies that it

   violated the FCRA. As to the remaining allegations of paragraph 24 of the Complaint,
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 7 of 30 PageID 132




   Experian is without knowledge or information sufficient to form a belief as to the truth of

   those allegations and, on that basis, denies, generally and specifically, each and every

   remaining allegation contained therein, including all subparts.

           25.    In response to paragraph 25 of the Complaint, Experian admits that, on or

   about October 7, 2019, it received correspondence from Plaintiff bearing a date of

   September 26, 2019, and postmarked September 28, 2019, which correspondence speaks

   for itself.   Except as specifically admitted, Experian does not have knowledge or

   information sufficient to form a belief as to the truth of the allegations in paragraph 25 of

   the Complaint, and, on that basis, denies, generally and specifically, each and every

   remaining allegation of paragraph 25 of the Complaint.

           26.    In response to paragraph 26 of the Complaint, Experian admits that, on or

   about October 7, 2019, it received correspondence from Plaintiff bearing a date of

   September 26, 2019, postmarked September 28, 2019, and bearing certified mail tracking

   number 7016 3560 0000 2096 1648, which correspondence speaks for itself. Except as

   specifically admitted, Experian does not have knowledge or information sufficient to form

   a belief as to the truth of the allegations in paragraph 26 of the Complaint, and, on that

   basis, denies, generally and specifically, each and every remaining allegation of paragraph

   26 of the Complaint.

           27.    In response to paragraph 27 of the Complaint, Experian admits that, on or

   about October 7, 2019, it received correspondence from Plaintiff bearing a date of

   September 26, 2019, and postmarked September 28, 2019, which correspondence speaks

   for itself.   Except as specifically admitted, Experian does not have knowledge or
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 8 of 30 PageID 133




   information sufficient to form a belief as to the truth of the allegations in paragraph 27 of

   the Complaint, and, on that basis, denies, generally and specifically, each and every

   remaining allegation of paragraph 27 of the Complaint.

          28.     In response to paragraph 28 of the Complaint, Experian denies, generally

   and specifically, each and every allegation contained therein.

          29.     In response to paragraph 29 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          30.     In response to paragraph 30 of the Complaint, Experian admits that

   Performant Financial Corporation (“Performant”) is a subscriber of Experian. Experian

   further admits that it provides consumer credit information to Performant under contract

   for monetary compensation. Except as specifically admitted, Experian does not have

   knowledge or information sufficient to form a belief as to the truth of the allegations in

   paragraph 30 of the Complaint, and, on that basis, denies, generally and specifically, each

   and every remaining allegation of paragraph 30 of the Complaint.

          31.     In response to paragraph 31 of the Complaint, Experian admits that Plaintiff

   purports to summarize the FCRA, and Experian denies any allegations inconsistent with

   the FCRA. Experian denies that it violated the FCRA.

          32.     In response to paragraph 32 of the Complaint, Experian denies, generally

   and specifically, each and every allegations contained therein.
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 9 of 30 PageID 134




          33.     In response to paragraph 33 of the Complaint, Experian denies, generally

   and specifically, each and every allegations contained therein.

          34.     In response to paragraph 34 of the Complaint, Experian denies, generally

   and specifically, each and every allegations contained therein.

          35.     In response to paragraph 35 of the Complaint, Experian admits that Plaintiff

   purports to cite to the FCRA, and Experian denies any allegations inconsistent with the

   FCRA. Experian denies that it violated the FCRA.

          36.     In response to paragraph 36 of the Complaint, Experian admits that Plaintiff

   purports to cite to the FCRA, and Experian denies any allegations inconsistent with the

   FCRA. Experian denies that it violated the FCRA.

          37.     In response to paragraph 37 of the Complaint, Experian is without

   knowledge or information sufficient to form a belief as to the truth of the allegations

   contained therein and, on that basis, denies, generally and specifically, each and every

   allegation contained therein.

          38.     In response to paragraph 38 of the Complaint, Experian denies that it sent

   an Automated Consumer Dispute Verification form or Plaintiff’s correspondence to

   Performant. Experian further states that the record of requests for credit history that

   Experian compiled is a factual record listing of those companies that have requested

   Plaintiff’s credit information from Experian, and as such, no revisions were necessary.

   Experian denies that it violated the FCRA.

          39.     In response to paragraph 39 of the Complaint, Experian admits that it did

   not send an Automated Consumer Dispute Verification form or Plaintiff’s correspondence
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 10 of 30 PageID 135




    to Performant. Experian further states that the record of requests for credit history that

    Experian compiled is a factual record listing of those companies that have requested

    Plaintiff’s credit information from Experian, and as such, no revisions were necessary.

    Experian denies that it violated the FCRA.

           40.     In response to paragraph 40 of the Complaint, Experian admits that it sent

    Plaintiff correspondence on about October 24, 2019, which speaks for itself.

           41.     In response to paragraph 41 of the Complaint, Experian admits that it sent

    Plaintiff correspondence on or about October 24, 2019, which speaks for itself. Except as

    specifically admitted, Experian denies, generally and specifically, each and every

    remaining allegation contained in paragraph 41 of the Complaint.

           42.     In response to paragraph 42 of the Complaint, admits that it sent Plaintiff

    correspondence on or about October 24, 2019, which speaks for itself.          Except as

    specifically admitted, Experian denies, generally and specifically, each and every

    remaining allegation contained in paragraph 42 of the Complaint.

           43.     In response to paragraph 43 of the Complaint, Experian admits that it sent

    Plaintiff correspondence on or about October 24, 2019, which speaks for itself. Except as

    specifically admitted, Experian denies, generally and specifically, each and every

    remaining allegation contained in paragraph 43 of the Complaint.

           44.     In response to paragraph 44 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

           45.     In response to paragraph 45 of the Complaint, Experian is without

    knowledge or information sufficient to form a belief as to the truth of the allegations
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 11 of 30 PageID 136




    contained therein and, on that basis, denies, generally and specifically, each and every

    allegation contained therein.

            46.    In response to paragraph 46 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

            47.    In response to paragraph 47 of the Complaint, Experian denies that it

    violated the FCRA. As to the remaining allegations of paragraph 47 of the Complaint,

    Experian is without knowledge or information sufficient to form a belief as to the truth of

    those allegations and, on that basis, denies, generally and specifically, each and every

    remaining allegation contained therein.

            48.    In response to paragraph 48 of the Complaint, Experian admits that, on or

    about November 25, 2019, it received correspondence from Plaintiff bearing a date of

    November 14, 2019, and postmarked November 19, 2019, which correspondence speaks

    for itself.   Except as specifically admitted, Experian does not have knowledge or

    information sufficient to form a belief as to the truth of the allegations in paragraph 48 of

    the Complaint, and, on that basis, denies, generally and specifically, each and every

    remaining allegation of paragraph 48 of the Complaint.

            49.    In response to paragraph 49 of the Complaint, Experian admits that, on or

    about November 25, 2019, it received correspondence from Plaintiff bearing a date of

    November 14, 2019, postmarked November 19, 2019, and bearing certified mail tracking

    number RE 276 055 282 US, which correspondence speaks for itself.                 Except as

    specifically admitted, Experian does not have knowledge or information sufficient to form

    a belief as to the truth of the allegations in paragraph 49 of the Complaint, and, on that
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 12 of 30 PageID 137




    basis, denies, generally and specifically, each and every remaining allegation of paragraph

    49 of the Complaint.

            50.    In response to paragraph 50 of the Complaint, Experian admits that, on or

    about November 25, 2019, it received correspondence from Plaintiff bearing a date of

    November 14, 2019, and postmarked November 19, 2019, which correspondence speaks

    for itself.   Except as specifically admitted, Experian does not have knowledge or

    information sufficient to form a belief as to the truth of the allegations in paragraph 50 of

    the Complaint, and, on that basis, denies, generally and specifically, each and every

    remaining allegation of paragraph 50 of the Complaint. Experian further denies that it

    violated the FCRA.

            51.    In response to paragraph 51 of the Complaint, Experian admits that, on or

    about November 25, 2019, it received correspondence from Plaintiff bearing a date of

    November 14, 2019, postmarked November 19, 2019, and bearing certified mail tracking

    number RE 276 055 282 US, which correspondence speaks for itself.                 Except as

    specifically admitted, Experian does not have knowledge or information sufficient to form

    a belief as to the truth of the allegations in paragraph 51 of the Complaint, and, on that

    basis, denies, generally and specifically, each and every remaining allegation of paragraph

    51 of the Complaint.

            52.    In response to paragraph 52 of the Complaint, Experian admits that, on or

    about November 25, 2019, it received correspondence from Plaintiff bearing a date of

    November 14, 2019, and postmarked November 19, 2019, which correspondence speaks

    for itself.   Except as specifically admitted, Experian does not have knowledge or
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 13 of 30 PageID 138




    information sufficient to form a belief as to the truth of the allegations in paragraph 52 of

    the Complaint, and, on that basis, denies, generally and specifically, each and every

    remaining allegation of paragraph 52 of the Complaint.

           53.     In response to paragraph 53 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

           54.     In response to paragraph 54 of the Complaint, Experian is without

    knowledge or information sufficient to form a belief as to the truth of the allegations

    contained therein and, on that basis, denies, generally and specifically, each and every

    allegation contained therein.

           55.     In response to paragraph 55 of the Complaint, Experian denies that it sent

    an Automated Consumer Dispute Verification form or Plaintiff’s correspondence to

    Performant. Experian further states that the record of requests for credit history that

    Experian compiled is a factual record listing of those companies that have requested

    Plaintiff’s credit information from Experian, and as such, no revisions were necessary.

    Experian denies that it violated the FCRA.

           56.     In response to paragraph 56 of the Complaint, Experian admits that it did

    not send an Automated Consumer Dispute Verification form or Plaintiff’s correspondence

    to Performant. Experian further states that the record of requests for credit history that

    Experian compiled is a factual record listing of those companies that have requested

    Plaintiff’s credit information from Experian, and as such, no revisions were necessary.

    Experian denies that it violated the FCRA.
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 14 of 30 PageID 139




           57.     In response to paragraph 57 of the Complaint, Experian is without

    knowledge or information sufficient to form a belief as to the truth of the allegations

    contained therein and, on that basis, denies, generally and specifically, each and every

    allegation contained therein.

           58.     In response to paragraph 58 of the Complaint, Experian admits that it sent

    Plaintiff correspondence on about November 29, 2019, which speaks for itself.

           59.     In response to paragraph 59 of the Complaint, Experian admits that it sent

    Plaintiff correspondence on about November 29, 2019, which speaks for itself. Except as

    specifically admitted, Experian denies, generally and specifically, each and every

    remaining allegation contained in paragraph 59 of the Complaint.

           60.     In response to paragraph 60 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

           61.     In response to paragraph 61 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

           62.     In response to paragraph 62 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

           63.     In response to paragraph 63 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

           64.     In response to paragraph 64 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

           65.     In response to paragraph 65 of the Complaint, Experian admits that it

    received a request from Plaintiff for his consumer disclosure on or about December 9, 2019,
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 15 of 30 PageID 140




    and that Experian sent Plaintiff his consumer disclosure on or about December 9, 2019.

    Except as specifically admitted, Experian denies, generally and specifically, each and every

    remaining allegation contained in paragraph 65 of the Complaint.

           66.     In response to paragraph 66 of the Complaint, Experian admits that it sent

    Plaintiff his consumer disclosure on or about December 9, 2019, which speaks for itself.

    Except as specifically admitted, Experian denies, generally and specifically, each and every

    remaining allegation contained in paragraph 66 of the Complaint. Experian denies that it

    violated the FCRA.

           67.     In response to paragraph 67 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

           68.     In response to paragraph 68 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

           69.     In response to paragraph 69 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

           70.     In response to paragraph 70 of the Complaint, Experian is without

    knowledge or information sufficient to form a belief as to the truth of the allegations

    contained therein and, on that basis, denies, generally and specifically, each and every

    allegation contained therein.

           71.     In response to paragraph 71 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 16 of 30 PageID 141




                                        Causes of Action
                       Count I, Violation of the FCRA, 15 U.S.C. §1681b

            72.     Experian incorporates by reference its responses to all of the above

    paragraphs as though fully stated herein with the same force and effect as if the same were

    set forth at length herein.

            73.     In response to paragraph 73 of the Complaint, Experian states that Plaintiff

    purports to cite to the FCRA, which statements are not subject to denial or admission. To

    the extent a response is deemed required, Experian denies any allegations inconsistent with

    the FCRA and Experian denies that it violated the FCRA.

            74.     In response to paragraph 74 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

            75.     In response to paragraph 75 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

            76.     In response to paragraph 76 of the Complaint, Experian is without

    knowledge or information sufficient to form a belief as to the truth of the allegations

    contained therein and, on that basis, denies, generally and specifically, each and every

    allegation contained therein.

            77.     In response to paragraph 77 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

            78.     In response to paragraph 78 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

            79.     In response to paragraph 79 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 17 of 30 PageID 142




            80.     In response to paragraph 80 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein, and denies that Plaintiff is

    entitled to damages or any other relief whatsoever from Experian.

            81.     In response to paragraph 81 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein, and denies that Plaintiff is

    entitled to damages or any other relief whatsoever from Experian.

            82.     In response to paragraph 82 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein and denies that Plaintiff is

    entitled to damages or any other relief whatsoever from Experian.

            83.     In response to paragraph 83 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein and denies Plaintiff is entitled

    to damages or any other relief whatsoever from Experian.

            84.     In response to paragraph 84 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein and denies that Plaintiff is

    entitled to damages or any other relief whatsoever from Experian.

                     Count II, Violation of the FCRA, 15 U.S.C. §1681(e)(a)

            85.     Experian incorporates by reference its responses to all of the above

    paragraphs as though fully stated herein with the same force and effect as if the same were

    set forth at length herein.

            86.     In response to paragraph 86 of the Complaint, Experian states that Plaintiff

    purports to cite to the FCRA, which statements are not subject to denial or admission. To
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 18 of 30 PageID 143




    the extent a response is deemed required, Experian denies any allegations inconsistent with

    the FCRA and Experian denies that it has violated the FCRA.

           87.     In response to paragraph 87 of the Complaint, Experian admits that

    Performant is a subscriber of Experian. Experian further admits Performant requested

    Plaintiff’s credit information on or about February 26, 2018, and August 28, 2019. Except

    as specifically admitted, Experian does not have knowledge or information sufficient to

    form a belief as to the truth of the allegations in paragraph 87 of the Complaint, and, on

    that basis, denies, generally and specifically, each and every remaining allegation of

    paragraph 87 of the Complaint.

           88.     In response to paragraph 88 of the Complaint, Experian admits that it sent

    Plaintiff his consumer disclosure on or about August 19, 2019, which speaks for itself.

    Except as specifically admitted, Experian denies, generally and specifically, each and every

    remaining allegation contained in paragraph 88 of the Complaint.

           89.     In response to paragraph 89 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

           90.     In response to paragraph 90 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

           91.     In response to paragraph 91 of the Complaint, Experian admits that, on or

    about October 7, 2019, it received correspondence from Plaintiff bearing a date of

    September 26, 2019, and postmarked September 28, 2019, which correspondence speaks

    for itself. Experian further admits that, on or about November 25, 2019, it received

    correspondence from Plaintiff bearing a date of November 14, 2019, and postmarked
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 19 of 30 PageID 144




    November 19, 2019, which correspondence speaks for itself. Except as specifically

    admitted, Experian does not have knowledge or information sufficient to form a belief as

    to the truth of the allegations in paragraph 91 of the Complaint, and, on that basis, denies,

    generally and specifically, each and every remaining allegation of paragraph 91 of the

    Complaint.

           92.     In response to paragraph 92 of the Complaint, Experian admits that

    Performant furnishes data to Experian under contract. Experian further admits that it

    provides consumer credit information to Performant under contract for monetary

    compensation. Except as specifically admitted, Experian does not have knowledge or

    information sufficient to form a belief as to the truth of the allegations in paragraph 92 of

    the Complaint, and, on that basis, denies, generally and specifically, each and every

    remaining allegation of paragraph 92 of the Complaint.

           93.     In response to paragraph 93 of the Complaint, Experian admits that

    Performant is a subscriber of Experian. Experian admits Performant has a subscriber code

    with Experian. Experian further admits that it provides consumer credit information to

    Performant under contract for monetary compensation. Except as specifically admitted,

    Experian does not have knowledge or information sufficient to form a belief as to the truth

    of the allegations in paragraph 93 of the Complaint, and, on that basis, denies, generally

    and specifically, each and every remaining allegation of paragraph 93 of the Complaint.

           94.     In response to paragraph 94 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 20 of 30 PageID 145




           95.     In response to paragraph 95 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein, and denies that Plaintiff is

    entitled to damages or any other relief whatsoever from Experian.

           96.     In response to paragraph 96 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein, and denies that Plaintiff is

    entitled to damages or any other relief whatsoever from Experian.

           97.     In response to paragraph 97 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein, and denies that Plaintiff is

    entitled to damages or any other relief whatsoever from Experian.

           98.     In response to paragraph 98 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein, and denies that Plaintiff is

    entitled to damages or any other relief whatsoever from Experian.

           99.     In response to paragraph 99 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein, and denies that Plaintiff is

    entitled to damages or any other relief whatsoever from Experian.

                     Count III, Violation of the FCRA, 15 U.S.C. §1681i(a)

           100.    Experian incorporates by reference its responses to all of the above

    paragraphs as though fully stated herein with the same force and effect as if the same

    were set forth at length herein.

           101.    In response to paragraph 101 of the Complaint, Experian admits that, on or

    about October 7, 2019, it received correspondence from Plaintiff bearing a date of

    September 26, 2019, postmarked September 28, 2019, and bearing certified mail tracking
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 21 of 30 PageID 146




    number 7016 3560 0000 2096 1648, which correspondence speaks for itself. Except as

    specifically admitted, Experian does not have knowledge or information sufficient to

    form a belief as to the truth of the allegations in paragraph 101 of the Complaint, and, on

    that basis, denies, generally and specifically, each and every remaining allegation of

    paragraph 101 of the Complaint.

           102.    In response to paragraph 102 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

           103.    In response to paragraph 103 of the Complaint, Experian admits that it did

    not send an Automated Consumer Dispute Verification form or Plaintiff’s

    correspondence to Performant. Experian further states that the record of requests for

    credit history that Experian compiled is a factual record listing of those companies that

    have requested Plaintiff’s credit information from Experian, and as such, no revisions

    were necessary. Experian denies that it violated the FCRA.

           104.    In response to paragraph 104 of the Complaint, Experian admits that it did

    not send an Automated Consumer Dispute Verification form or Plaintiff’s

    correspondence to Performant. Experian further states that the record of requests for

    credit history that Experian compiled is a factual record listing of those companies that

    have requested Plaintiff’s credit information from Experian, and as such, no revisions

    were necessary. Experian denies that it violated the FCRA.

           105.    In response to paragraph 105 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 22 of 30 PageID 147




           106.    In response to paragraph 106 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

           107.    In response to paragraph 107 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

           108.    In response to paragraph 108 of the Complaint, Experian states that

    Plaintiff has alleged standing based on the Fair Credit Reporting Act. As for the

    remaining allegations in paragraph 108 of the Complaint, Experian states that they are

    legal conclusions, which are not subject to denial or admission. To the extent a response

    is deemed required, Experian denies the remaining allegations in paragraph 108 of the

    Complaint and specifically denies that it has violated the FCRA.

           109.    In response to paragraph 109 of the Complaint, Experian is without

    knowledge or information sufficient to form a belief as to the truth of the allegations

    contained therein and, on that basis, denies, generally and specifically, each and every

    allegation contained therein.

           110.    In response to paragraph 110 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein, and denies that Plaintiff is

    entitled to damages or any other relief whatsoever from Experian.

           111.    In response to paragraph 111 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein, and denies that Plaintiff is

    entitled to damages or any other relief whatsoever from Experian.
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 23 of 30 PageID 148




           112.    In response to paragraph 112 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein, and denies that Plaintiff is

    entitled to damages or any other relief whatsoever from Experian.

           113.    In response to paragraph 113 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein, and denies that Plaintiff is

    entitled to damages or any other relief whatsoever from Experian.

           114.    In response to paragraph 114 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein, and denies that Plaintiff is

    entitled to damages or any other relief whatsoever from Experian.

                    Count IV Violation of the FCRA, 15 U.S.C. §1681(i)(a)

           115.    Experian incorporates by reference its responses to all of the above

    paragraphs as though fully stated herein with the same force and effect as if the same

    were set forth at length herein.

           116.    In response to paragraph 116 of the Complaint, Experian admits that, on or

    about November 25, 2019, it received correspondence from Plaintiff bearing a date of

    November 14, 2019, postmarked November 19, 2019, and bearing certified mail tracking

    number RE 276 055 282 US, which correspondence speaks for itself. Except as

    specifically admitted, Experian does not have knowledge or information sufficient to

    form a belief as to the truth of the allegations in paragraph 116 of the Complaint, and, on

    that basis, denies, generally and specifically, each and every remaining allegation of

    paragraph 116 of the Complaint.
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 24 of 30 PageID 149




           117.    In response to paragraph 117 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

           118.    In response to paragraph 118 of the Complaint Experian admits that it did

    not send an Automated Consumer Dispute Verification form or Plaintiff’s

    correspondence to Performant. Experian further states that the record of requests for

    credit history that Experian compiled is a factual record listing of those companies that

    have requested Plaintiff’s credit information from Experian, and as such, no revisions

    were necessary. Experian denies that it violated the FCRA.

           119.    In response to paragraph 119 of the Complaint, Experian admits that it did

    not send an Automated Consumer Dispute Verification form or Plaintiff’s

    correspondence to Performant. Experian further states that the record of requests for

    credit history that Experian compiled is a factual record listing of those companies that

    have requested Plaintiff’s credit information from Experian, and as such, no revisions

    were necessary. Experian denies that it violated the FCRA.

           120.    In response to paragraph 120 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

           121.    In response to paragraph 121 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

           122.    In response to paragraph 122 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein.

           123.    In response to paragraph 123 of the Complaint, Experian states that

    Plaintiff has alleged standing based on the Fair Credit Reporting Act. As for the
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 25 of 30 PageID 150




    remaining allegations in paragraph 123 of the Complaint, Experian states that they are

    legal conclusions, which are not subject to denial or admission. To the extent a response

    is deemed required, Experian denies the remaining allegations in paragraph 123 of the

    Complaint and specifically denies that it violated the FCRA.

           124.    In response to paragraph 124 of the Complaint, Experian admits that it

    sent Plaintiff his consumer disclosure on or about August 19, 2019, which speaks for

    itself. Except as specifically admitted, Experian denies, generally and specifically, each

    and every remaining allegation contained in paragraph 124 of the Complaint.

           125.    In response to paragraph 125 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein and denies that Plaintiff is

    entitled to damages or any other relief whatsoever from Experian.

           126.    In response to paragraph 126 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein and denies that Plaintiff is

    entitled to damages or any other relief whatsoever from Experian.

           127.    In response to paragraph 127 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein and denies that Plaintiff is

    entitled to damages or any other relief whatsoever from Experian.

           128.    In response to paragraph 128 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein and denies that Plaintiff is

    entitled to damages or any other relief whatsoever from Experian.
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 26 of 30 PageID 151




            129.    In response to paragraph 129 of the Complaint, Experian denies, generally

    and specifically, each and every allegation contained therein and denies that Plaintiff is

    entitled to damages or any other relief whatsoever from Experian.

                                Response to Demand for Jury Trial

            130.    Experian admits that Plaintiff has demanded a trial by jury, but denies that

    Plaintiff is entitled to any relief herein.

            131.    In response to the alphabetical paragraphs beginning with “WHEREFORE,”

    Experian denies that Plaintiff is entitled to any of the relief set forth therein against

    Experian.

                                    AFFIRMATIVE DEFENSES

            In further response to Plaintiff’s Complaint, Experian hereby asserts the following

    affirmative defenses, without conceding that it bears the burden of persuasion as to any of

    them.

                                FIRST AFFIRMATIVE DEFENSE
                                 (Truth/Accuracy of Information)

            All claims against Experian are barred because all information Experian

    communicated to any third person regarding Plaintiff was true.

                               SECOND AFFIRMATIVE DEFENSE
                                      (Indemnification)

            Experian is informed and believes and thereon alleges that any purported damages

    allegedly suffered by Plaintiff are the results of the acts or omissions of third persons over

    whom Experian had neither control nor responsibility.
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 27 of 30 PageID 152




                               THIRD AFFIRMATIVE DEFENSE
                                 (Failure to Mitigate Damages)

            While Plaintiff alleges that he suffered “actual” damages, he fails to specify what

    “actual” damages he suffered. Nor does Plaintiff specifically allege what actions he took

    to mitigate his alleged “actual” damages. On information and belief, to the extent

    Plaintiff suffered “actual” damages, he has failed to mitigate such damages.

                             FOURTH AFFIRMATIVE DEFENSE
                              (Contributory/Comparative Fault)

            Experian is informed and believes and thereon alleges that any alleged damages

    sustained by Plaintiff were, at least in part, caused by the actions of Plaintiff himself and/or

    third parties and resulted from Plaintiff’s or third parties’ own negligence which equaled

    or exceeded any alleged negligence or wrongdoing by Experian.

                               FIFTH AFFIRMATIVE DEFENSE
                                         (Estoppel)

            Any damages which Plaintiff may have suffered, which Experian continues to deny,

    were the direct and proximate result of the conduct of Plaintiff. Therefore, Plaintiff is

    estopped and barred from recovery of any damages.

                               SIXTH AFFIRMATIVE DEFENSE
                                   (Statute of Limitations)

            Experian is informed and believes and thereon alleges that all claims for relief in

    the Complaint herein are barred by the applicable statutes of limitation, including but not

    limited to 15 U.S.C. § 1681p, because on information and belief, Plaintiff was on notice of

    information, including potentially negative entries on his credit file, before January 30,

    2018.
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 28 of 30 PageID 153




                            SEVENTH AFFIRMATIVE DEFENSE
                                  (Punitive Damages)

           The Complaint does not allege facts sufficient to rise to the level of conduct

    required to recover punitive damages, and thus all requests for punitive damages are

    improper. Plaintiff’s claims for exemplary or punitive damages violate the Due Process

    and Double Jeopardy Clauses of the Fifth Amendment and the Excessive Fines Clause of

    the Eighth Amendment.

                             EIGHTH AFFIRMATIVE DEFENSE
                                   (Intervening Causes)

           Experian is informed and believes and thereon alleges that if Plaintiff sustained any

    of the injuries alleged in the Complaint, there was an intervening, superseding cause and/or

    causes leading to such alleged injuries and, as such, any action on the part of Experian was

    not a proximate cause of the alleged injuries.

           Experian reserves the right to assert additional affirmative defenses at such time

    and to such extent as warranted by discovery and the factual developments in this case.

           WHEREFORE, Defendant Experian Information Solutions, Inc. prays as follows:

           That Plaintiff take nothing by virtue of the Complaint herein and that this action

           be dismissed in its entirety;

           For costs of suit and attorneys’ fees herein incurred; and
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 29 of 30 PageID 154




          For such other and further relief as the Court may deem just and proper.

    Dated: March 24, 2020


                                           Respectfully submitted;

                                           /s/ Maria H. Ruiz
                                           Maria H. Ruiz (Florida Bar No. 182923)
                                           MRuiz@kasowitz.com
                                           KASOWITZ BENSON TORRES LLP
                                           1441 Brickell Avenue, Suite 1420
                                           Miami, Florida, 33131
                                           (786) 587-1044 (t) / (305) 675-2601 (f)
                                           Counsel for Defendant Experian
                                           Information Solutions, Inc.
Case 6:20-cv-00156-CEM-GJK Document 16 Filed 03/24/20 Page 30 of 30 PageID 155




                               CERTIFICATE OF SERVICE

           I hereby certify that on March 24, 2020, I electronically filed the foregoing

    document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

    document is being served this day to Plaintiff via transmission of Notices of Electronic

    Filing generated by CM/ECF and via regular mail as follows:

           Mr. John Deatherage
           706 Palmer Street
           Orlando, FL 32801


                                                       /s/ Maria H. Ruiz
                                                       Maria H. Ruiz
